Citation Nr: 1630722	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  05-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizophrenic disorder and major depressive disorder with psychotic features.

2.  Entitlement to an initial compensable rating for orchialgia secondary to bilateral hydrocele, status post bilateral hydrocelectomy without recurrence.

3.  Entitlement to a compensable rating for bilateral hydrocele status post bilateral hydrocelectomy without recurrence.

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Veteran changed representation from attorney Kathy Lieberman to the Florida Department of Veterans Affairs.  See December 2015 Veteran's Correspondence (revoking representation by Lieberman) and January 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing Florida Department of Veterans Affairs).

As noted in the July 2010 Board remand, in a May 1986 RO rating decision the Veteran was denied service connection for schizophrenia; however, the Board finds that the Veteran was not notified of this decision and that claim remains open.

In an April 2008 decision, the Board issued a decision, denying the Veteran's claims for service connection, increased ratings, a 10 percent evaluation for multiple non-compensable disabilities, and TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  In July 2010, the Board remanded the matter for further development.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's July 2010 remand instructed that the RO obtain VA treatment records and new examinations regarding the Veteran's increased rating and service connection claims.  

Initially, it appears that outstanding, pertinent VA treatment records are missing from the Veteran's claims file.  The Veteran underwent VA examination in November 2014 in relation to his increased rating claims; the November 2014 VA examination report referenced a pertinent March 2005 treatment record that is not found in the Veteran's claims file.  The Veteran's claims file contains VA treatment records, including those dated March 2004, April 2005 to October 2007, and February 2008 to March 2015.  The records show the Veteran was admitted to a VA hospital for psychiatric conditions on March 8, 2008; March 9, 2009; April 23, 2009; December 31, 2009; May 27, 2010; February 10, 2011; August 8, 2011; and July 10, 2012.  The records also show that the Veteran received treatment from a social worker at the Vet Center in Ponce.  On remand, the VA should obtain all outstanding, pertinent VA treatment records, to include any additional VA treatment records dated prior to March 2004, any VA treatment records from March 2004 to April 2005 and from October 2007 to February 2008, any VA treatment records dated after March 2015, and any outstanding VA hospital or Vet Center records.

Review of the claims file reveals service treatment records and the Veteran's DD-214.  The Veteran's service personnel records should also be obtained and associated with the claims file.

The Veteran underwent VA psychiatric examination in November 2014 in relation to his service connection claim.  The November 2014 examiner diagnosed the Veteran with major depressive disorder with psychotic features, polysubstance abuse in remission, and schizophrenic disorder by history.  The examiner opined that the Veteran did not show current symptoms of schizophrenia and that any schizophrenia was not caused by the claimed in-service injury (the Veteran's service-connected disabilities).  The examiner explained that schizophrenia is not known to develop secondary to another medical condition, although the exact cause is not known.  The examiner explained that schizophrenia is thought to be related to genetics, early environment, and psychological and social processes.  The examiner did not opine as to whether the Veteran had a diagnosis of schizophrenia at any time within the claims period, going back to January 1986.  The examiner did not opine as to whether the Veteran's schizophrenia started in service or manifested within one year of separation from service.  The examiner also did not opine as to whether the Veteran's service-connected orchialgia and bilateral hydrocele aggravated his psychiatric condition.  Further, the examiner did not opine as to whether the Veteran's major depressive disorder with psychotic features was incurred in service, was related to service, or was related to or aggravated by his service-connected orchialgia and bilateral hydrocele.  In addition, the examiner's report was contradictory.  The examiner stated that the Veteran admitted to several Article 15 disciplinary actions due to absences without leave (AWOLs) and attitude problems during service, but also stated that the Veteran denied disciplinary problems in the military.  In light of these deficiencies, the Board finds that further medical opinion is necessary in order to adjudicate the claim.

The Board notes that the Veteran's December 1974 separation examination contains a handwritten note from the Veteran indicating that he was "in fear."  The Board also notes that, in a document filed with the VA in September 1977, the Veteran reported that he dropped out of school in May 1977 due to a "nervous breakdown."  He filed for service connection for a "nervous condition" in January 1986.  He reported that his nervous condition started in service when he discovered that he needed an operation for his testicular condition, which is now service-connected.  See February 1986 Veteran's Statement.  The June 2011 VA examiner opined that the Veteran's schizophrenic symptoms have precluded him from obtaining or securing any type of gainful job after discharge from active duty in 1975.

In addition, the Board finds that resolution of the Veteran's claims for entitlement to a 10 percent evaluation based on multiple, noncompensable service connected disabilities and TDIU are inextricably intertwined with the claim for service connection for a psychiatric disorder and the Veteran's increased ratings claims.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   As such, a final decision on the claims for TDIU and an additional 10 percent for multiple, noncompensable service-connected disabilities will be deferred pending completion of the development set forth.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's service personnel records.

2.  Obtain and associate with the claims file any additional, pertinent treatment records from VA treatment centers, to include any additional VA treatment records dated prior to March 2004, any VA treatment records from March 2004 to April 2005 and from October 2007 to February 2008, any VA treatment records dated after March 2015, and any outstanding VA hospital or Vet Center records.

3.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders.  The Veteran's guardian should be notified.  The electronic claims file should be reviewed. 

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the appeal period (from January 1986 to the present).

In doing so, the examiner should consider the Veteran's diagnoses of schizophrenic disorder and major depressive disorder with psychotic features.

For each diagnosed disorder of this nature, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder: (a) manifested during service; (b) is otherwise related to service; or (c) was caused by or aggravated by the Veteran's service-connected bilateral hydrocele and/or orachialgia.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount of aggravation beyond the baseline symptomatology.

For any diagnosed psychosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset within one year of service separation (i.e., January 1976).

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the December 1974 separation examination containing a handwritten note from the Veteran indicating that he was "in fear," the September 1977 document in which the Veteran reported that he dropped out of school in May 1977 due to a "nervous breakdown," his January 1986 claim for a "nervous condition," his February 1986 report that his nervous condition started in service when he discovered that he needed an operation for his testicular condition, which is now service-connected, and the June 2011 VA examiner's opinion that the Veteran's schizophrenic symptoms precluded him from obtaining or securing any type of gainful job after discharge in 1975.  

All opinions should be supported by a clear rationale, and a discussion of the pertinent facts and medical principles. 

4.  When the requested development has been completed, as well as any other additional development, such as an addendum to the male reproductive system examination if deemed appropriate, readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

